599 F.2d 111
HOUSTON WELFARE RIGHTS ORGANIZATION et al., Plaintiffs-Appellants,v.Jerome D. CHAPMAN, Commissioner of Texas Department of HumanResources, et al., Defendants-Appellees.
No. 75-2815.
United States Court of Appeals,Fifth Circuit.
June 29, 1979.

Jeffrey J. Skarda, Houston, Tex., John R. Williamson, Texas Rural Legal Aid, Harlingen, Tex., for plaintiffs-appellants.
David H. Young, Asst. Atty. Gen., Austin, Tex., for defendants-appellees.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before GODBOLD, SIMPSON, and GEE, Circuit Judges.

BY THE COURT:

1
The district court heretofore correctly determined that federal jurisdiction in this case did not exist by reason of 28 U.S.C. § 1337.  The Supreme Court having now determined that jurisdiction is lacking as well under 28 U.S.C. §§ 1343(3) and 1343(4), no remaining jurisdictional basis exists.  Obedient to its remand order of May 14, 1979, --- U.S. ----, 99 S. Ct. 1905, 60 L. Ed. 2d 508, we so determine and hereby remand the cause to the district court for further proceedings consistent herewith.